DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, and 7 are rejected under 35 U.S.C. 102 as being anticipated by the translation of JP 4-75726 (provided by applicant).
Regarding claim 1 JP 4-75726 discloses a heating and melting of a defect locally that removes a predetermined region (abstract) and the defect surface is then filled integrally with build up material (abstract) which can be the same material as the component/steel (p. 5).
Regarding claim 2 JP 4-75726 further discloses that the surface can have mirror surface roughness (p. 4, ie. less than 1 micrometer).
Regarding claim 3 JP 4-75726 further discloses that the build material is integral/sequentially applied and melted with a laser (abstract) and can be a powder (p. 4-5) which results in layers/lamination. 
Regarding claim 4 JP 4-75726 further discloses that the build up material (abstract) can be the same material as the component/steel (p. 5, ie. the same hardness value).
claim 7 JP 4-75726 discloses a heating and melting of a defect locally that removes a predetermined region (abstract) and the defect surface is then filled integrally with build up material (abstract) which can be the same material as the component/steel (p. 5), and that the build material is integral/sequentially applied and melted with a laser (abstract) and can be a powder (p. 4-5) which results in layers/lamination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the translation of JP 4-75726 in view of the translation of JP 57-118830 (provided by applicant).
Regarding claims 5 and 6 JP 4-75726 does not discuss quenching and tempering a punch.
However, JP 57-118830 discusses quenching and tempering of a steel punch (p. 3).
The advantage of quenching and tempering of a steel punch is to manufacture a punch along with the die (p. 2) and enhance the precision of the components (p. 3). Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify JP 4-75726 by quenching and tempering a steel punch in order to manufacture a punch along with the die (p. 2) of JP 4-75726 and enhance the precision of the components (p. 3) as in JP 57-118830.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761